On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
The motion to dismiss the appeal is on the following grounds, to wit:
1st. That the bond is insufficient in amount for a suspensive appeal.
2d. That there'is no security named in the body of the bond.
First. The appeal is:taken from a judgment dissolving an injunction with one hundred dollars damages.
The appeal bond is for three hundred dollars, and being an amount for one-half over and above the damages awarded by the judgment and costs, is sufficient in amount.
*1462Second. The bond is signed by the principal and under the name of the principal, is the name of another purporting to be that of the surety. We had occasion to consider this ground of the insufficiency of the bond in the case of Patrick Coyle vs. Succession of Wm. Crevy, where the same alleged irregularity existed, and in the judgment rendered on the rehearing in said case, we held that it was not such an irregularity as would vitiate the bond.
The motion to dismiss is, therefore, denied.